      Case 4:13-cv-00151-RCC Document 136 Filed 04/24/20 Page 1 of 3



 1   Steven Sugarman
     New Mexico Bar No. 5717
 2   appearing pro hac vice
     347 County Road 55A
 3   Cerrillos, New Mexico 87010
     (505) 672-5082
 4   stevensugarman@hotmail.com
 5   Attorney for WildEarth Guardians
 6
 7                        IN THE UNITED STATES DISTRICT COURT
 8                             FOR THE DISTRICT OF ARIZONA
 9                                     TUCSON DIVISION
10   WILDEARTH GUARDIANS,                   )
                                            )
11         Plaintiff,                       )
                                            )                    No. 13-151-RCC
12   vs.                                    )
                                            )
13   UNITED STATES FISH AND WILDLIFE        )                 PLAINTIFF’S
     SERVICE and UNITED STATES FOREST       )              UNOPPOSED MOTION
14   SERVICE,                               )                 TO VACATE
                                            )              SURREPLY DUE DATE
15         Defendants.                      )
     _______________________________________)
16
17          On March 20, 2020, this Court entered an order extending the deadline for
18   WildEarth Guardians’ optional surreply brief in opposition to the Federal Defendants’
19   pending motions to dissolve the injunction, ECF Doc. Nos. 112 and 126, until and
20   through April 27, 2020. ECF Doc. No. 134. Plaintiff WildEarth Guardians now moves
21   this Court for an Order vacating the surreply due date to facilitate ongoing discussions
22   and negotiations between the parties. The Federal Defendants do not oppose this motion.
23          As grounds for the requested extension, the undersigned states as follows:
24          (1)    As the parties informed the Court in their Second Joint Status Report of
25   April 23, 2020, ECF Doc. No. 135, the principals of two of the parties – the Executive
26   Director of Plaintiff WildEarth Guardians and the Acting Regional Forester of Defendant
27   U.S. Forest Service with responsibility for Arizona and New Mexico National Forests –
28   remain engaged in party-to-party discussions and negotiations to conclude this lawsuit.
      Case 4:13-cv-00151-RCC Document 136 Filed 04/24/20 Page 2 of 3



 1   These discussions are continuing, and are being supported by individuals from their
 2   respective staffs who are engaged in parallel discussions and negotiations.
 3            (2)      Deferring further briefing and litigation in connection with the pending
 4   motions to dissolve will facilitate the on-going discussions and negotiations between the
 5   parties, which it is hoped will lead to a full and final resolution of the parties’ dispute in
 6   this matter and to a negotiated conclusion of this litigation.
 7            (3)      Deferring further proceedings in connection with the pending motions to
 8   dissolve is also in the interests of judicial economy and efficiency, as resolution of the
 9   pending motions to dissolve would become moot in the event that the parties’ joint efforts
10   at resolving their dispute are successful.
11            For the foregoing reasons, WildEarth Guardians requests that the due date for the
12   surreply brief be vacated. If the parties are unable to resolve this litigation through their
13   ongoing discussions and negotiations, then the parties will so advise the Court and will
14   ask that a deadline for the optional surreply brief in opposition to the pending motions to
15   dissolve the injunction be reinstated.1
16
17
18                                                Respectfully submitted,
19
                                                         /s/ Steven Sugarman
20                                                Steven Sugarman
                                                  347 County Road 55A
21                                                Cerrillos, New Mexico 87010
                                                  (505) 672-5082
22                                                stevensugarman@hotmail.com
23
24
25            1
                   Currently, the parties have committed to the Court that they will file a Third
26   Joint Status Report as to the status of their continuing discussions and negotiation by May
     22, 2020. ECF Doc. No. 135.
27
     WildEarth Guardians v. U.S. Forest Service, et al.                     Motion to Vacate Surreply Due Date
28   Civil No. 13-151-RCC                                                                              P age 2
      Case 4:13-cv-00151-RCC Document 136 Filed 04/24/20 Page 3 of 3



 1
 2                                        CERTIFICATE OF SERVICE
 3
 4            I hereby certify that on April 24, 2020, I electronically filed the foregoing
 5   PLAINTIFF’S MOTION TO VACATE SURREPLY DUE DATE with the Clerk of the
 6   Court via the CM/ECF system, which will send notification of such to the attorneys of
 7   record.
 8
 9
10
11                                                          /s/ Steven Sugarman
                                                          Steven Sugarman
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
     WildEarth Guardians v. U.S. Forest Service, et al.                     Motion to Vacate Surreply Due Date
28   Civil No. 13-151-RCC                                                                              P age 3
